DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed6/28/2022. Claims 1, 3-6 and 8 were amended. Claims 2 and 7 were cancelled. Claims 9-12 are new. Claims 1, 3-6, 8 and 9-12 are presently pending and presented for examination.

	

Response to Remarks/Arguments
In regards to Claim Objection: Applicant’s arguments, filed 6/28/2022, with respect to claims 1, 3-6, 8 and 9-12 have been fully considered and are  persuasive, the objection has been withdrawn.
In regards to rejection under 35 U.S.C. § 112 (f): Applicant’s arguments, filed 6/28/2022, with respect to claims 1, 3-6, 8 and 9-12 have been fully considered and are  persuasive, the rejection has been withdrawn.
In regards to rejection under 35 U.S.C. § 112 (b): Applicant’s arguments, filed 6/28/2022, with respect to claims 1, 3-6, 8 and 9-12 have been fully considered and are  persuasive, the rejection has been withdrawn.
In regards to rejection under 35 U.S.C. § 112 (a): Applicant’s arguments, filed 6/28/2022, with respect to claims 1, 3-6, 8 and 9-12 have been fully considered and are  persuasive, the rejection has been withdrawn.
In regards to rejection under 35 U.S.C. § 101: Applicant’s arguments, filed 6/28/2022, with respect to claims 1, 3-6, 8 and 9-12 have been fully considered and are not persuasive.

Response to Prior Art Arguments
Applicant's prior art arguments filed 6/28/2022 are moot in light of the newly cited Beaurepaire and Boccuccia.


	

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8 and 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for pickup and delivery of packages to a vehicle.

Step 2A – Prong 1
Independent Claims 1 and 6 as a whole recite a method of organizing human activity.  The limitations reciting “extract one or more target vehicles which are not being shared within a predetermined time range from a current time and which are usable for pickup and delivery of the luggage, from among a plurality of vehicles based on a current position of a pickup and delivery user who picks up and delivers the luggage; notify a request user who requests pickup and delivery of the luggage of position information of the extracted target vehicle and an accessible time which is within the predetermined time range and at which the target vehicle is accessible and to inquire of the request user about whether to pick up and deliver the luggage at the target vehicle; and determine a pickup and delivery place and a pickup and delivery time of the luggage based on an inquiry result” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (processor, onboard device of claim 1; onboard device of claim 6) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1, 3-6, 8 and 9-12 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (processor, onboard device).  The processor, onboard device in the claims, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 3-5 and 8-12 are also directed to same grouping of methods of organizing human activity.  The additional elements of the processor (claims 3-5), amount to mere instructions as discussed above.  Well-understood, routine, and conventional activity does not add significantly more.  Therefore, the claims are ineligible.  

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.


Claims 1, 4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rathod et al (US Patent Application Publication No. 20170293950 - hereinafter Rathod) in view of Kitagawa et al (US Patent Application Publication No. 20160048777 - hereinafter Kitagawa) in view of Beaurepaire et al (US Patent Application Publication No. 20160189098 - hereinafter Beaurepaire) in view of Boccuccia et al (US Patent Application Publication No. 20210097486 - hereinafter Boccuccia).
Re. claim 1, Rathod teaches:
A pickup and delivery control system configured to perform pickup and delivery of luggage at a vehicle shared in carsharing, the pickup and delivery control system comprising: 
	a processor programmed to: [Rathod; ¶53].
extract one or more target vehicles which are not being shared within a predetermined time range from a current time and which are usable for pickup and delivery of the luggage, from among a plurality of vehicles based on a current position of a pickup and delivery user who picks up and delivers the luggage; [Rathod; ¶133 shows available vehicles nearby a user as it displays to the requesting user via map like figure on the user interface as it states “show nearest vehicles on map surround user's or service provider's current or selected location”. Further, shows in Fig. 2 and ¶25 it is not only for delivery of an individual from a pick up location to a delivery location, but the service is also for goods as it states package delivery in ¶25 as it states “application can be configured to communicate with an on-demand service system that presents contextual service between users and service providers” ¶25 also states an example such as “user can request food to be delivered to his or her office, and the on-demand service system can present available food providers that satisfy the user's preferences and enable user to select and directly order to a food provider to perform the service. The user is enabled, via the user interface features, to make different selections for viewing specified information and for requesting different on-demand service options based on the user selections”. Then, Fig. 2 states in section 221 or “Looking for On-demand Service providers” delivery of luggage such as food and grocery delivery, package delivery, local meals. ¶28 mentions the vehicle selection for a current time by stating “User can view or analyze details of or communicate with multiple service providers to search, match, compare, negotiate, identify & select best matched and then send request or book or send indication to cab or service provider(s) at present or at particular date & time”. Lastly, ¶26 states selection is made based on user location].
notify a request user who requests pickup and delivery of the luggage of position information of the extracted one or more target vehicle […]; and [Rathod; ¶65 mentions send/receive notification preferences such as “system 100 can use data provided by an on-demand service searching & providing/consuming service system, data provided by other components of the mobile computing device, and information provided by a user in order to present user interface features and functionality for enabling the user to view, search, match, filter, identify or determine location and estimate time to arrive or reach, notify, book, transact and request an on-demand service”. Then, ¶133 shows position information of extracted target vehicles as it shows available vehicles nearby a user as it displays to the requesting user via map like figure on the user interface as it states “show nearest vehicles on map surround user's or service provider's current or selected location”].
notify a request user who requests pickup and delivery of the luggage of an accessible time which is within the predetermined time range and at which the one or more target vehicle is accessible […]; [Rathod; ¶31-¶32 shows the time aspect as the user is notified on the user interface of drivers with vehicles that are available/accessible within particular duration or date & time and also nearest to their current location such as “enabling user(s) or service provider(s) to view, search, match, navigate, browse, filter & select online, available or available within particular duration or date & time and nearest to their current or matched or selected or navigated location specific user(s) and/or service provider(s) or updated user(s) and/or service provider(s) and enable user to send indication of interest or non-interest of consuming service”. The vehicle will be accessible as the vehicle that is selected is selected to obtain package/food delivery from one location and deliver to the desired destination as showed earlier in ¶25].
notify a request user who requests pickup and delivery of the luggage […] to inquire of the request user about whether to pick up and deliver the luggage at the one or more target vehicles; [Rathod; ¶31 shows the ability for the consumer to accept or reject the service provider, this shows “the request user about whether to pick up and deliver the luggage at the target vehicle” as there is acceptance to the service provider as it states “enable user to send indication of interest or non-interest of consuming service, send request to service providers, accept or reject service provider, identify estimated time of arrival, real-time identify updated location of service provider on map and service provider can also send indication of interest of providing service, accept or reject request of prospective consumers of service of service provider, identify estimated time of reach at one or more prospective consumers, real-time identify updated location of one or more prospective consumers on map”, similarly the service provider also has the ability to accept or reject the consumer request, both options shown in emphasis].
Rathod doesn’t teach, Kitagawa teaches:
a determination unit configured to determine a pickup and delivery place and a pickup and delivery time of the luggage based on a result of the inquiry of the request user;  [Kitagawa; ¶56 and Fig. 3, first the user in box 51 inputs their information in regards to the desired date and time, pickup and drop off location, the reservation then provides the determined result in box 52 which presents to the user the pickup/drop-off locations, along with a time for pickup/drop-off. The determination is further shown in ¶57 as it states "vehicle trip is a vehicle indicated by a combination of a date and a time period, and in primary, is determined by the desired date and time entered on the screen 51. In the case where a plurality of vehicle trips is available to a user's reservation request, one of the available vehicle trips is determined with a predetermined method (for example, a vehicle trip with more empty seats)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Kitagawa in the system of Rathod, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it “leads to facilitating the efficient operation of the demand responsive transport system while decreasing the number of vehicle trips”, [Kitagawa; ¶42].
Rathod doesn’t teach, Beaurepaire teaches:
extract one or more target vehicles which are not being shared within a predetermined time range from a current time and which are usable for pickup and delivery of the luggage, from among a plurality of vehicles based on a current position of a pickup and delivery user who picks up and delivers the luggage and based on a physical attribute of the luggage; [Beaurepaire; ¶38 shows selection of a vehicle to accept delivery is based on size of the package such as “the configuration platform 109 determines the vehicles to be used for the delivery based on one or more characteristics of the item. The characteristics may comprise, for example, a price, a size, fragility, perishability, or a combination thereof of the item”. ¶38 also shows selection of car based on location such as “the configuration platform 109 may determine cars of friends (e.g., from social networking) of the user are in proximity to the current location of the user or in proximity to the delivery location”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Beaurepaire in the system of Rathod, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it “configuration platform ensures safety of the stored items, and increases efficiency and convenience”, [Beaurepaire; ¶59].
Rathod doesn’t teach, Boccuccia teaches:
transmit digital authentication information useable by an onboard device of one of the one or more target vehicles to perform a locking/unlocking process of the one of the one or more target vehicles for the pickup and delivery of the luggage by comparing the digital authentication information with reference authentication information. [Boccuccia; ¶46 shows authentication information transmitted along with vehicle having a scanner to scan the package to be associated with vehicle, if the package credentials match the vehicle opens the appropriate compartment such as “One or more sensors 500 coupled to the vehicle 112 may scan 812 a label 114 affixed or coupled to the parcel 104 to authenticate 814 the parcel 104 for delivery to the vehicle 112. If the information from the label 114 matches identifying information from the vehicle 112, the item or parcel 104 may be authenticated 814 and the method 800 may continue”. Further ¶47 demonstrates the next steps upon authentication of package credentials such as “Upon proper authentication 814, the item may be placed into an interior compartment of the vehicle 112 via a vehicle window 604, vehicle door 602, or trunk 600. The vehicle 112 may be secured 818 after delivery by closing the vehicle window 604, vehicle door 602, or trunk 600. An acknowledgment may then be sent 820 to the customer verifying the delivery”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Boccuccia in the system of Rathod, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it “configuration platform ensures safety of the stored items, and increases efficiency and convenience”, [Boccuccia; ¶59].

Re. claim 4, Rathod in view of Kitagawa in view of Beaurepaire in view of Boccuccia teaches pickup and delivery control system according to claim 1.
Rathod further teaches:
wherein the processor is programmed to inquire of the request user such that one of a plurality of accessible times belonging to the predetermined time range is selected.  [Rathod; ¶28 and ¶30-¶31 shows user selecting the one that best suits them as “User can view or analyze details of or communicate with multiple service providers to search, match, compare, negotiate, identify & select best matched and then send request or book or send indication to cab or service provider(s) at present or at particular date & time”].

Re. claim 6,
Method of claim 6 substantially mirrors the system of claim 1.
	

Claims 3 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rathod in view of Kitagawa in view of Beaurepaire in view of Boccuccia in view of Xi et al (US Patent Application Publication No. 20180260787 - hereinafter Xi).
Re. claim 3, Rathod in view of Kitagawa in view of Beaurepaire in view of Boccuccia teaches pickup and delivery control system according to claim 1.
Rathod teaches processor programmed to as shown in ¶53.
Rathod doesn’t teach, Xi teaches:
acquire occupancy rate information on the one or more target vehicles within the predetermined time range from the current time, [Xi; ¶23 shows riders creates their ride trips and one of the criteria is the “travel time window” for the predetermined time range from the current time. Further, ¶60 provides the determination for vehicle capacity per the rider’s ride request such as “block 105 may further include receiving, retrieving or otherwise determining a seating capacity sufficient to accommodate the prospective rider's ride request, and contemporaneously determining which of the available drivers do/do not have available seating capacity sufficient for the seating capacity of the ride request”].
notify the request user of a part or all of a time zone in which an occupancy rate is equal to or less than a predetermined occupancy rate as the accessible time when the time zone in which the occupancy rate is equal to or less than the predetermined occupancy rate is included in the predetermined time range.  [Xi; ¶64-¶66 will then show providing the request user who is the prospective rider a notification for their match with a driver which includes the rider preferences with their travel time window as shown in ¶23 along with the capacity rate shown in ¶60 all taken into consideration to process and prioritize the drivers].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Xi in the system of Rathod in view of Kitagawa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Re. claim 8,
Method of claim 8 substantially mirrors the system of claim 3.

Claims 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rathod in view of Kitagawa in view of Beaurepaire in view of Boccuccia in view of Wilkinson et al (US Patent Application Publication No. 20180315013 - hereinafter Wilkinson).
Re. claim 5, Rathod in view of Kitagawa in view of Beaurepaire in view of Boccuccia teaches pickup and delivery control system according to claim 1.
Rathod doesn’t teach, Wilkinson teaches:
the luggage is scheduled to be picked up and delivered at a predetermined place associated with the request user by a pickup and delivery user; and [Wilkinson; ¶32 shows that the customer when submitting their retail order that it can be delivered to a physical address, prior to later showing in ¶33 that they can change the destination for their delivery to the vehicle, as they state in ¶32 “during a submission of the retail order, the customer may include a location corresponding to an address with the retail order. The address may correspond to a physical address of a house, a workplace, or a place the customer may choose to have delivered, at a particular time, retail items associated with the retail order”, which is then later showed in ¶33 that an address change can be changed].
the processor is programmed to extract the one or more target vehicle instead of the predetermined place as a new pickup and delivery place of the luggage when a request for changing the pickup and delivery place of the luggage from the predetermined place is issued from the request user. [Wilkinson; ¶33 shows the customer when they’re not able to accept the order, they modify their order to be picked up and delivered to a vehicle such as “when the customer may be unable to personally receive the retail items and, instead, decide for the delivery agent 116 to deliver them into the portable retail container 200, the customer may communicate his/her decision to a retail store associated with the retail order and/or the delivery agent 116 via the electronic device 118. Alternatively or in addition to, the customer may modify the retail order, which updates the delivery instructions and/or the delivery destination provided to the delivery agent 116. Having the option of delivering retail items into the portable retail container 200 provides the benefit of convenient and secure delivery of retail items when the customer is, for example, at work”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Wilkinson in the system of Rathod in view of Kitagawa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “having the option of delivering retail items into the portable retail container provides the benefit of convenient and secure delivery of retail items when the customer is, for example, at work”, [Wilkinson; ¶33].

Claims 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rathod in view of Kitagawa in view of Beaurepaire in view of Boccuccia in view of Heinla et al (US Patent Application Publication No. 20190287051 - hereinafter Heinla).
Re. claim 9, Rathod in view of Kitagawa in view of Beaurepaire in view of Boccuccia teaches pickup and delivery control system according to claim 1.
In regards to the following limitation:
wherein the physical attribute of the luggage includes at least one of a shape of the luggage, a weight of the luggage, information on a high-temperature resistance of the luggage, and information on whether the luggage is waterproof.
Rathod doesn’t teach, Heinla teaches:
wherein the physical attribute of the luggage includes at least one of a shape of the luggage, […]. [Heinla; ¶20 presents the characteristics of the package with one being the shape such as “This is advantageous, as the first delivery recipient can see, prior to the robot's arrival with the package, its exact arrangement within the robot and with respect to other packages within the robot's package space and the characteristics of the package, such as its shape, dimensions, and/or colour. Additionally or alternatively, each package can be provided with a certain visual and/or graphical identification making it easy to recognize for the first delivery recipient”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Heinla in the system of Rathod in view of Kitagawa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 10, Rathod in view of Kitagawa in view of Beaurepaire in view of Boccuccia teaches pickup and delivery control system according to claim 1.
In regards to the following limitation:
wherein the physical attribute of the luggage includes at least two of a shape of the luggage, a weight of the luggage, information on a high-temperature resistance of the luggage, and information on whether the luggage is waterproof.
Rathod doesn’t teach, Heinla teaches:
wherein the physical attribute of the luggage includes at least two of a shape of the luggage, […]. [Heinla; ¶20 presents the characteristics of the package with one being the shape such as “This is advantageous, as the first delivery recipient can see, prior to the robot's arrival with the package, its exact arrangement within the robot and with respect to other packages within the robot's package space and the characteristics of the package, such as its shape, dimensions, and/or colour. Additionally or alternatively, each package can be provided with a certain visual and/or graphical identification making it easy to recognize for the first delivery recipient”].
a weight of the luggage, [Heinla; ¶17 shows weight of package as “also the identity of each such package by virtue of a package ID such as a barcode, a QR code or a similar code and/or other specific package characteristic such as dimensions, weight, visual characteristics, RF tags and so on”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Heinla in the system of Rathod in view of Kitagawa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rathod in view of Kitagawa in view of Beaurepaire in view of Boccuccia in view of Heinla in view of Wilkinson.
Re. claim 11, Rathod in view of Kitagawa in view of Beaurepaire in view of Boccuccia teaches pickup and delivery control system according to claim 1.
In regards to the following limitation:
wherein the physical attribute of the luggage includes at least three of a shape of the luggage, a weight of the luggage, information on a high-temperature resistance of the luggage, and information on whether the luggage is waterproof.
Rathod doesn’t teach, Heinla teaches:
wherein the physical attribute of the luggage includes at least three of a shape of the luggage, […]. [Heinla; ¶20 presents the characteristics of the package with one being the shape such as “This is advantageous, as the first delivery recipient can see, prior to the robot's arrival with the package, its exact arrangement within the robot and with respect to other packages within the robot's package space and the characteristics of the package, such as its shape, dimensions, and/or colour. Additionally or alternatively, each package can be provided with a certain visual and/or graphical identification making it easy to recognize for the first delivery recipient”].
a weight of the luggage, [Heinla; ¶17 shows weight of package as “also the identity of each such package by virtue of a package ID such as a barcode, a QR code or a similar code and/or other specific package characteristic such as dimensions, weight, visual characteristics, RF tags and so on”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Heinla in the system of Rathod in view of Kitagawa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Rathod doesn’t teach, Wilkinson teaches:
information on a high-temperature resistance of the luggage, and [Wilkinson; ¶19 provides temperature range for a package such as “the proper storage temperature may correspond to a temperature that is within a threshold range of recommended temperature(s) and/or temperature ranges for one or more retail items. The proper storage temperature may be based on a temperature or temperature range that overlaps the recommended temperature(s) and/or temperature ranges for the one or more retail items”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Wilkinson in the system of Rathod in view of Kitagawa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “having the option of delivering retail items into the portable retail container provides the benefit of convenient and secure delivery of retail items when the customer is, for example, at work”, [Wilkinson; ¶33].

Claims 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rathod in view of Kitagawa in view of Beaurepaire in view of Boccuccia in view of Heinla in view of Wilkinson in view of Fujii et al (US Patent Application Publication No. 20090222913 - hereinafter Fujii).
Re. claim 12, Rathod in view of Kitagawa in view of Beaurepaire in view of Boccuccia teaches pickup and delivery control system according to claim 1.
In regards to the following limitation:
wherein the physical attribute of the luggage includes at least all of a shape of the luggage, a weight of the luggage, information on a high-temperature resistance of the luggage, and information on whether the luggage is waterproof.
Rathod doesn’t teach, Heinla teaches:
wherein the physical attribute of the luggage includes at least one of a shape of the luggage, […]. [Heinla; ¶20 presents the characteristics of the package with one being the shape such as “This is advantageous, as the first delivery recipient can see, prior to the robot's arrival with the package, its exact arrangement within the robot and with respect to other packages within the robot's package space and the characteristics of the package, such as its shape, dimensions, and/or colour. Additionally or alternatively, each package can be provided with a certain visual and/or graphical identification making it easy to recognize for the first delivery recipient”].
a weight of the luggage, [Heinla; ¶17 shows weight of package as “also the identity of each such package by virtue of a package ID such as a barcode, a QR code or a similar code and/or other specific package characteristic such as dimensions, weight, visual characteristics, RF tags and so on”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Heinla in the system of Rathod in view of Kitagawa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Rathod doesn’t teach, Wilkinson teaches:
information on a high-temperature resistance of the luggage, and [Wilkinson; ¶19 provides temperature range for a package such as “the proper storage temperature may correspond to a temperature that is within a threshold range of recommended temperature(s) and/or temperature ranges for one or more retail items. The proper storage temperature may be based on a temperature or temperature range that overlaps the recommended temperature(s) and/or temperature ranges for the one or more retail items”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Wilkinson in the system of Rathod in view of Kitagawa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “having the option of delivering retail items into the portable retail container provides the benefit of convenient and secure delivery of retail items when the customer is, for example, at work”, [Wilkinson; ¶33].
Rathod doesn’t teach, Lowry teaches:
information on whether the luggage is waterproof. [Fujii; Fig. 5 and ¶98 and ¶100 shows package information requiring package to be waterproof such as “treatment specifics of the package P” includes information about processing provided by additional service relevant to delivery of a package; for example, waterproofing or cooling, as well as information about a destination of the package P (an address of a consumer)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Fujii in the system of Rathod in view of Kitagawa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.N.E./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628